Citation Nr: 1445345	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-01 569	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran submitted a notice of disagreement in July 2010; a statement of the case was issued in December 2010; and a VA Form 9 was submitted in January 2011.  

The Veteran was previously scheduled for a hearing before a Veterans Law Judge with the Board in September 2014.  However, in September 2014, VA received notification from the Veteran that he no longer desired to continue with his appeal.


FINDING OF FACT

VA received written notification from the Veteran in a September 2014 statement that he wanted to withdraw his appeal with respect to the issue of entitlement to service connection for hearing loss.  The Board received this request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. See September 29, 2014 Statement.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed. 




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


